Title: From John Adams to Thomas Dawes, 16 February 1819
From: Adams, John
To: Dawes, Thomas



Respected & Beloved Judge Dawes
Quincy Feby 16th: 1819.

Inclosed are copies of two letters written by me to my Wife one in the morning, and the other in the evening of the 3d: of July 1776 the day after the vote of Independence was passed in Congress. An extract of one of them has been published in the newspapers. Once on a time, upon my Stony field Hill, you interrogated me concerning that extract in so particular a manner that I thought you felt a tincture of pyrrhonism concerning its authenticity. If you have still any doubts I will show you the original letters, in my hand writing, whenever you will do me the honour of a visit in Quincy.—In those days my principle correspondent was my Wife, who was then surrounded by many of the principle Politician of the age, such as Genl: James Warren of Plymouth, and his Lady, Dr: Cotton Tufts of Weymouth, my Brother Richard Cranch of Braintree and Genl: Joseph Palmer of Germantown and many others who were constantly inquiring of her the news from Congress. Whatever related merely to public affairs she read to them or suffered them to read.
I am Sir with perfect esteem and / sincere affection your friend / and humble Servant
John Adams.